51 N.Y.2d 902 (1980)
In the Matter of the Arbitration between Richard C. McKenna, Respondent, and County of Nassau Office of the County Attorney, Appellant.
Court of Appeals of the State of New York.
Argued October 8, 1980.
Decided November 11, 1980.
Edward G. McCabe, County Attorney (Robert O. Boyhan of counsel), for appellant.
Marc D. Matles for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (75 AD2d 815).